Citation Nr: 1634255	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted for the claimed disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to August 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


 1.  A January 2009 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was notified of her appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.
 
2.  Evidence received since the January 2009 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.



CONCLUSIONS OF LAW

1. The January 2009 rating decision which denied the Veterans claim of entitlement to service connection for bilateral hearing loss is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).
 
 2. Evidence received since the January 2009 rating decision in connection with claim of service connection for bilateral hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for bilateral hearing loss by a January 2009 rating decision, based on absence of current hearing loss disability as defined by 38 C.F.R. § 3.385, and based on hearing loss not shown by service treatment and examination records.  The Veteran was notified of this decision and of her procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the January 2009 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Records received since the January 2009 rating action include a July 2010 note from a private treating ear nose and throat physician with an opinion that the Veteran's current hearing loss was related to noise exposure and events in service.  Also received were January 2010 private audiometric records reflecting some hearing loss at 4,000 hertz and above bilaterally, as well as private audiometric records from 2006 showing hearing loss at 6,000 hertz and above bilaterally.  A May 2010 letter from a co-worker and a January 2011 letter from the Veteran's spouse were also received addressing the Veteran's current and past hearing difficulties.  VA treatment records from 2011 include fittings for hearing aids.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The January 2010 private audiometric records appear to reflect hearing loss at 4,000 hertz in each ear meeting the auditory threshold requirement for hearing loss disability under 38 C.F.R. § 3.385.  The July 2010 private treating physician's note supports a link to noise exposure in service.  This new evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection by providing evidence of a current disability and a link to service.  Thus, this new evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.


REMAND

A VA audiologist's opinion obtained in February 2011 states that the Veteran's hearing loss was not caused by in-service noise exposure, based on the Veteran's hearing loss being within normal limits at service separation.  However, the examiner did not have private audiology records for review, and did not address the pure tone threshold shift between April 1986 and September 1988 as documented in a service hearing conservation record.  Thus, the February 2011 opinion appears not to have been fully informed by relevant evidence of record.  The private examiner did not explain the basis for his opinion, for example, what in service caused the current hearing loss, nor did he discuss the significance of the September 2006 hearing test performed by him showing no hearing loss for VA purposes more than 15 years after service.  A new VA audiology examination is therefore warranted to address the Veteran's claimed bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to obtain copies of the Veteran's treatment records from the VA Medical Center in Kansas City since May 2011, and any additional private treatment records from Midwest Ear, Nose, and Throat in Olathe, Kansas.  

2. Thereafter, schedule the Veteran for a VA audiology examination.  The examiner is to be provided access to all records in Virtual VA and VBMS.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

After a thorough review of the record and medical history, the examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service, or is the result of exposure to acoustic trauma or ear infections during the Veteran's period of service.

The examiner must discuss the pure tone threshold shift between April 1986 and September 1988 as documented in a service hearing conservation record.  The examiner should discuss the Veteran's lay assertions concerning noise exposure in service and subsequent hearing difficulties, as well as the private audiometric records and the private audiologist's July 2010 note addressing the etiology of hearing loss as related to service.  

A rationale should be provided for all opinions offered.

3. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


